Exhibit 10.75

 

 

 

 

RETENTION AND SEVERANCE AGREEMENT

AMONG

LG&E ENERGY CORP.

E.ON AG

AND

 

 

 

 


[ APRIL/MAY 2002 ]

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



TABLE OF CONTENTS

 

Section

 

 

 

1.  Effectiveness, Effect on Prior Agreements

 

 

 

2.  Term

 

2.1 Termination for Cause

 

2.2 Death or Disability

 

2.3 Other Termination

 

 

 

3.  Retention Bonus

 

 

 

4.  Payment Upon Termination of Employment

 

4.1 Accrued Compensation Payment

 

4.2 Severance Payment

 

4.3 Timing of Payments

 

 

 

5.  Tax Withholding and Tax Payments

 

 

 

6.  Notices

 

 

 

7.  Governing Law

 

 

 

8.  Entire Agreement

 

 

 

9.  Amendment

 

 

 

10  Assignment

 

 

 

11.Binding Effect

 

 

 

12.Headings; Section References

 

 

 

13.Construction

 

 

 

14.Survival

 

 

 

15.Acceptance

 

 

II

--------------------------------------------------------------------------------


GLOSSARY OF DEFINED TERMS

 

Defined Term

 

Section

 

 

 


ACQUISITION DATE


 


RECITALS


AGREEMENT


 


PREAMBLE


BASE AMOUNT


 


3


BONUS AMOUNT


 


3

Cause

 

2.1

CIC Agreement

 

Recitals

Company

 

Preamble

Corporation

 

Recitals

Disabled

 

2.2

Employer

 

1

Executive

 

Preamble

Good Reason

 

2.3(b)

Letter Agreement

 

Recitals

Parent

 

Preamble

Prior Agreements

 

1

Retention Payment

 

3

Term

 

2

 

 

 

III

--------------------------------------------------------------------------------


 


RETENTION AND SEVERANCE AGREEMENT

 

 

This Retention and Severance Agreement (“Agreement”) is made and entered into as
of the       day of [ April/May ], 2002 by and among (i) LG&E Energy Corp., a
Kentucky corporation (“Company”), (ii) E.ON AG, an aktiengesellschaft formed
under the Federal Republic of Germany (“Parent”), and (“Executive”).

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Recitals:

 

        A.  WHEREAS, the Parent and Powergen, plc, a United Kingdom public
limited company (“Corporation”), have agreed to the terms of a recommended
pre-conditional cash offer, whereby Parent or its subsidiary will acquire
ownership of the Corporation;

 

        B.  WHEREAS, the Parent and the Corporation have determined that the
acquisition of the Corporation by the Parent shall be completed by way of a
scheme of arrangement, whereby the acquisition will become effective in
accordance with the terms of the scheme (“Acquisition Date”);

 

        C.   WHEREAS, the Company and the Executive previously entered into a
Change in Control Agreement dated February 6, 2001, (“CIC Agreement”);

 

        D.   WHEREAS, the Company and the Executive previously entered into a
letter agreement dated November 29, 2000, which provided for certain retention
and severance payments (“Letter Agreement”);

 

        E.   WHEREAS, the Parent, and the Company have determined that it is in
their best interests to retain the services of the Executive following the
Acquisition Date; and

 

        F.   WHEREAS, the Parent, the Company and the Executive desire to
provide for certain additional severance and retention payments upon the
occurrence of certain events.

 

Agreement:

 

        Now, Therefore, the parties hereby agree as follows:

 

1.       Effectiveness, Effect on Prior Agreements.  This Agreement shall become
effective at the Acquisition Date, provided that on such date, the Executive is
employed by the Company, the Parent, the Corporation, or any subsidiary of the
Company, the Parent or the Corporation, hereinafter collectively referred to as
“Employer”.  The CIC and the Letter Agreement, collectively referred to as the
“Prior Agreements”, shall continue in full force and effect in accordance the
terms contained therein. Nothing contained in this Agreement shall amend or
modify the terms of the Prior Agreements.  Further, nothing contained in this
Agreement shall constitute a failure or breach of an Employer under the Prior
Agreements, or give rise to a condition that would constitute “Good Reason”
under Section 2.6 of the CIC Agreement, as defined therein.

 

 

 

1

--------------------------------------------------------------------------------


 

2.   Term.  The term of this Agreement shall commence on the Acquisition Date,
and shall continue in effect, except as otherwise provided herein, until the
fourth anniversary of the Acquisition Date; provided, however, that commencing
on the fourth anniversary of the Acquisition Date, and on each anniversary of
the Acquisition Date thereafter, the term of this Agreement shall automatically
be extended for one year unless the Employer has given written notice to the
Executive at least ninety days prior thereto that the term of this Agreement
shall not be so extended (“Term”).  In addition to the foregoing termination by
notice not to extend this Agreement, the Term shall cease, in the event of:

 

2.1     Termination for Cause.  By a vote of a seventy-five percent of the Board
of Directors of the Company(“Board”), the Executive’s employment by an Employer
may be  terminated for Cause (as hereinafter defined).  For purposes of this
Agree­ment, the term “Cause” shall mean:

 

(a)  The repeated gross negligence by the Executive in performing the reasonably
assigned duties on behalf of an Employer required by and in accordance with his
employment by such Employer.

 

(b)  The commission by the Executive of a felony in the course of performing his
duties on behalf of an Employer required by and in accordance with his
employment by such Employer.

 

2.2    Death or Disability.  If the  Executive dies or becomes Disabled (as
hereinafter defined), the Term shall cease.  For purposes of this Agreement, the
Executive shall be considered “Disabled” if he is so considered under a
disability insurance policy maintained by the Employer, if any, or, if no such
disability insurance policy is in effect, on the date that the Board determines,
in its reasonable discre­tion, but based upon competent medical advice, that the
Executive is, or will be, unable by reason of illness or accident to perform his
duties hereunder for a continuous period of 180 days, or for a period of more
than 180 days in any 270-day period.

 

2.3   Other Termination

 

    (a) Employer.  The Executive acknowledges that no representations or
promises have been made concerning the grounds for termination or the future of
the Employer’s business, and that nothing contained herein or otherwise stated
by or on behalf of the Employer modifies or amends the right of the Employer to
terminate Executive at any time, with or without Cause.

 

    (b) Executive.  The Executive may terminate employment for any reason by
giving the Employer, not less than 14 days but not  more than 90 days prior
written notice of such termination. Termination by the Executive shall be for
“Good Reason” if:  (i) the Executive’s base salary, annual target bonus
percentage, or long term target bonus percentage is reduced by an Employer, or
(ii) prior to the fourth anniversary of the Acquisition Date an Employer
relocates the Executive’s present place of employment in excess of one hundred
miles.

 

3.  Retention Bonus  If the Executive is employed on the day following the
second anniversary of the Acquisition Date by an Employer, the Employer shall
pay to the Executive a lump sum cash payment “Retention Payment” in an amount
equal to the Executive’s Base Amount (as hereinafter defined) and Bonus Amount
(as hereinafter defined).  For purposes of

 

 

2

--------------------------------------------------------------------------------


 

this Agreement, “Base Amount” shall mean the Executive’s annual base salary from
an Employer in effect at the time of payment, including all amounts of annual
base salary that are deferred under any qualified or non-qualified employee
benefit plan of an Employer; provided, however, if an Employer has reduced the
Executive’s annual base salary, the Base Amount shall be the annual base salary
in effect prior to the reduction.  For purposes of this Agreement, “Bonus
Amount” shall mean the target annual bonus of the Executive under the annual
incentive plan of the Employer at the time of payment; provided however, that if
an Employer has reduced the target annual bonus of the Executive, the Bonus
Amount shall be the target annual bonus in effect prior to the reduction.  If on
or prior to the second anniversary of the Acquisition Date, the Executive’s
employment with the Employer is terminated (i) by the Employer for other than
Cause, death or Disability or (ii) by the Executive for Good Reason, the
Employer shall pay to the Executive the Retention Payment within 10 business
days of the termination date; provided however, that if an Accounting Firm (as
defined in the CIC Agreement) determines pursuant to Section 6(b) of the CIC
Agreement that such Retention Payment creates or increases an Excise Tax (as
defined in the CIC Agreement),  such Retention Payment shall be reduced in whole
or in part, to the extent necessary to reduce to zero the Excise Tax resulting
from the Retention Payment.  For purposes of the foregoing calculation of Excise
Tax, if any, the Retention Payment shall be deemed to be the last item taken
into consideration.

 

4.   Payment Upon Termination of Employment

 

4.1   Accrued Compensation Payment.   If the Executive’s employment is
terminated for any reason by the Employer or by the Executive, the Executive
shall be entitled to receive any earned but unpaid base salary as of the date of
termination, together with any earned, but unpaid (i) vacation and (ii) annual
bonus for the prior performance year, as determined pursuant to the terms of the
plan.

 

4.2   Severance Payment.   In addition to the payment provided in Section 4.1,
if the Executive’s employment is terminated after the second anniversary of the
Acquisition Date (i) by the Employer for other than Cause, death or Disability,
or (ii) by the Executive for Good Reason, the Executive shall be entitled to
receive a lump sum cash payment in an amount equal to the Executive’s Base
Amount and Bonus Amount.  Notwithstanding the foregoing, if the Executive
becomes entitled to a payment of severance benefits pursuant to Section 3.1 of
the CIC Agreement, no benefit shall be payable pursuant to this Section 4.2.

 

4.3   Timing of Payments.  All of the amounts provided for above shall be paid
to the Executive (or his successor-in-interest in the event of his death) no
later than 10 days following his termination of employment.

 

5.      Tax Withholding and Tax Payments.  Executive acknowledges that amounts
paid or deferred pursuant to this Agreement may be subject to federal, state and
local tax payments and withholdings.  All amounts paid to the Executive shall be
net of such withholding.  In the case of amounts deferred pursuant to this
Agreement, Executive hereby agrees to timely provide the Company with sufficient
funds to enable it to meet its withholding and deposit obligations with respect
to such taxes.

 

3

--------------------------------------------------------------------------------


 

6.     Notices.  Any notices required or permitted to be given under this
Agreement shall be in writing and be personally delivered against a written
receipt, delivered to a reputable messenger service (such as Federal Express,
DHL Courier, United Parcel Service, etc.) for overnight delivery, transmitted by
confirmed telephonic transmission (fax) or transmitted by regis­tered, certified
or express mail, return receipt requested, postage prepaid, addressed to the
residence of the Executive as shown on the Employer’s records, or the principal
place of business of the Employer­, respectively.  All notices shall be
effective and shall be deemed given upon being personally delivered against a
written receipt, when delivered to a reputable messenger service, upon
transmission of a confirmed fax or upon being deposited in the United States
mail in the manner provided in this Section.

 

7.     Governing Law.  This Agreement shall be gov­erned by, and construed in
accordance with, the laws of the Commonwealth of Kentucky without regard to its
conflict of laws rules.

 

8.     Entire Agreement  This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof.

 

9.     Amendment.  This Agreement may not be amended orally, but only by an
agreement in writing signed by the party against whom enforce­ment of any
waiver, change, modifi­cation, extension or discharge is sought.

 

10.   Assignment.  The rights and obligations of the Executive under this
Agreement are personal and may not be assigned or delegated.  The Employer may
not assign their rights and obligations under this Agreement, by operation of
law or otherwise, without the prior written consent of the Executive.

 

11.   Binding Effect.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
executors, administrators, heirs, successors and assigns.

 

12.   Headings; Section References.  The Section headings contained in this
Agreement are for convenience only and shall not be deemed a part of this
Agreement in construing or inter­preting the provisions hereof.  All Section
references herein shall refer to Sections of this Agreement unless the context
otherwise requires.

 

13.   Construction.  Each of the parties acknowledge that they and their
respective counsel have negotiated and drafted this Agreement jointly and that
the rule of construction that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation or construction of this
Agreement.

 

14.   Survival.  The terms of Section 4 shall survive the termination of this
Agreement regardless of who terminates this Agreement or the reasons therefor.

 

15.   Acceptance of Agreement.  The benefits contained in this Agreement are
conditioned upon acceptance of this Agreement by the Executive.  Executive shall
indicate such acceptance of this Agreement by returning an executed copy to the
Senior Vice President and Chief Administrative Officer of the Company by 5:00
p.m. on May 6, 2002.  Failure by the Executive

 

4

--------------------------------------------------------------------------------


 

to accept the Agreement as provided in this Section 15 shall result in a loss of
eligibility for the benefits contained herein.

 

 

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

 

 

LG&E Energy Corp.  

 

 

 

By:  _________________________________

 

Title: ________________________________

 

(“Company”)

 

 

 

 

 

E.ON AG   

 

 

 

By:  _________________________________

 

Title: ________________________________

 

(“Parent”)

 

 

 

_____________________________________

 

(“Executive”)

 

5

--------------------------------------------------------------------------------